DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s response filed August 18, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1, 3, 5, 7, 9-13, 15-19, 22 and 24-25 are currently pending.  Claims 9-13 and 15-19 are withdrawn.  Claims 2, 4, 6, 8, 14, 20-21 and 23 are cancelled.  Claims 1 and 5 are currently amended.

Claim Objections - Withdrawn
Claim 23 is cancelled. Therefore, the previous objection is withdrawn.

New ground of Rejection, necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to remove the term “anti coagulant” from the previously recited phrase “a preservative or anti coagulant”.  Claims 3 and 24-25 depend directly from claim 1 and recite the limitation “the preservative or anti-coagulant”.  There is insufficient antecedent basis for this limitation in claims 3 and 24-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn
RE: Rejection of Claims 1-4, 7 and 24, under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza:
Applicant’s amendment submitted August 18, 2022 has amended claim 1 to now require the method of stabilizing Klotho protein in a human capillary blood sample includes:
obtaining between about 10-1000 µl of capillary blood from a human subject, 
the storing step is for at least 3 days at room temperature or without freezing; and
after storing, quantifying the amount of soluble Klotho protein, wherein the step of quantifying the amount of soluble Klotho protein comprises performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

RE: Rejection of claims 5-6, 8, 22-23 and 25 under 35 U.S.C. 103:
It is noted that claims 6, 8 and 23 are cancelled.
As to claims 5 and 22, it is noted, for the reasons discussed above regarding claims 1, 3, 7 and 24, the rejection over Hu, in view of Whitney and Krleza is withdrawn, and thus the rejection of claims 5 and 22 that is based on Hu, in view of Whitney and Krleza is likewise withdrawn.  However, the amendment submitted August 18, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment
Claims 1, 3, 7, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (IDS 12/9/2020, previously cited), in view of Boisvert et al., (Am J Physiol Renal Physiol 315: F353-F363, April 18, 2018; previously cited) (“Boisvert”), Krleza et al., (Biochemia Medica 2015; 25(3): 335-58; previously cited) (“Krleza”), and Arnitz et al., (US 2008/0097244; IDS 12/9/2020, previously cited) (“Arnitz”), and further in view of Yamazaki et al., (Biochemical and Biophysical Research Communications 398 (2010) 513-518; IDS 2/7/2020, previously cited) (“Yamazaki”).
Hu is directed to the relationship between soluble Klotho (sKl) and chronic kidney disease (CKD) since emerging evidence shows an association between Klotho deficiency and the progression of CKD, as well as chronic complications in CKD. Hu teaches Klotho is a promising candidate for use as an early biomarker for detection of CKD (Abstract).  
	Regarding claim 1, Hu further teaches that early diagnosis of CKD is essential since CKD is a major disease that affects the human life span, as well as quality of life, thus significant effort has been focused on a search for an early biomarker for kidney disease.  Hu teaches that a reduction in plasma or urinary levels of Klotho is an early indicator of CKD and providing diagnostics that measure Klotho levels may have value as a predictor of disease progression.  Hu teaches that one diagnostic tool is a sandwich ELISA that detects soluble Klotho (sKl) in human blood. Although plasma levels have been tested in normal adults, there has been no evaluation of plasma Klotho levels in CKD patients (VALUE OF MEASURING KLOTHO IN CKD, page 13).
	Although Hu teaches assaying human blood (blood from a human subject) for the presence of soluble Klotho protein, Hu does not further teach that prior to sample analysis the blood samples are combined with a preservative, such as heparin or lithium heparin, and stored in a container for at least 3 days at room temperature, or without freezing, in order to stabilize the Klotho protein prior to analysis, as recited in claim 1.
However, as to combining blood samples with heparin or lithium heparin, it is noted that Boisvert is directed to investigating the mechanisms underlying the phosphate imbalance in Uchl1-1- mice since ubiquitin COOH-terminal hydrolase L1 (UCHL1) deletion is associated with urinary α-klotho deficiency and perturbed phosphate homeostasis (Abstract, left column, page F353).
Boisvert teaches investigating the mechanisms underlying the phosphate imbalance in Uchl1-/- mice by assessing the role of the PTH, 1,25(OH)2D3, and FGF23/α-klotho axis to determine how the interplay of these contributes to the phosphate imbalance in Uchl1-/- mice (Introduction, left column, third paragraph, page F354). Boisvert teaches the use of ELISA to measure the plasma levels of α-klotho in both wild type and Uchl1-/- mice (Fig. 5D) using sodium-heparin derived plasma (container having a preservative of heparin) (MATERIALS AND METHODS, Plasma and urine analysis, first paragraph, page F354).  Thus, Boisvert has established it was well-known, in investigations related to quantifying α-Klotho protein, to collect blood for ELISA analysis using heparin (stabilizing Klotho protein).
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious and would have had the knowledge to include heparin as the blood preservative in the method of Hu since doing so would preserve the blood samples and prevent clotting.
The person of ordinary skill in the art would have been motivated to modify the method of Hu to include collecting the blood sample in a container having a preservative, as taught by Boisvert, for the predictable result of successfully preserving the blood samples and prevent clotting prior to ELISA analysis, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hu and Boisvert because each of these teachings are directed at detecting and analyzing the presence of Klotho protein.
Further regarding claim 1 and storing the blood in a container for at least 3 days at room temperature, or without freezing, in order to stabilize the Klotho protein prior to analysis, it is noted the prior art teaches the same heparin preservative as disclosed in Applicant’s specification (paragraphs [0053]-[0054] and [0136]).  The fact that the cited prior art employs the same blood preservative as the instant application means that any and all results of using the same blood preservative, whether recognized at the time of publication or not, were inherently achieved by the reference method.  Products of identical chemical composition cannot have mutually exclusive properties; therefore, the same blood preservative, taught by Boisvert, would have the same preservative properties as currently claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further regarding claim 1 and the limitation directed at obtaining capillary blood, it is noted that Hu teaches measuring the Klotho protein by obtaining human blood samples by drawing blood from a forearm vein (Hu, reference #43 to Yamazaki et al, see Yamazaki at 2.7 Measurement of serum parameters, page 514).  Although the circulating blood is obtained from a vein, Hu does not further teach whether or not the blood is capillary blood.  However, Krleza is directed to capillary blood sampling and teaches capillary blood sampling is increasing worldwide since it only requires collection of a small blood volume for performing diagnostic testing and it minimizes pain (Abstract).  Krleza teaches a lancet is used to puncture the site from which the capillary blood is to be collected (i.e. lancing the skin of the mammal with a lancet and collecting the capillary blood in the container) (first paragraph, left column, page 341).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute obtaining capillary blood, as taught by Krleza, as the blood collection technique in the method of Hu.
 The person of ordinary skill in the art would have been motivated to obtain capillary blood, as taught by Krleza, for the predictable result of providing a blood sample in a manner that reduces pain and requires a much smaller sample.
The skilled artisan would have had a reasonable expectation of success in substituting blood collection from capillary blood, for the blood collection technique of Hu because Krleza has shown that the use of capillary blood samples is increasing worldwide since a significantly smaller sample size is required and there is a significant reduction in pain.
As to the limitation directed to obtaining between about 10-1000 µl of blood, it is noted that, although Kreleza renders obvious obtaining capillary blood, Krleza does not further teach the capillary blood is between about 10-1000 µl. However, Arnitz is directed to a device for collecting capillary blood that comprises a lancet and a capillary channel for collecting the blood sample (paragraph [0002]), wherein a sample of less than 100 µl is collected (claimed ranges overlap the prior art range) (paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a capillary blood sample having a well-known volume of less than 100 µl (claimed ranges overlap the prior art range).
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include collect a capillary blood sample having a volume of less than 100 µl, as taught by Arnitz, for the predictable result of successfully obtaining a blood sample for ELISA analysis, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Arnitz because each of these teachings are directed at analyzing blood samples.	
As to the limitation directed to quantifying the amount of soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble klotho protein after storing the capillary blood for at least 3 days, it is initially noted that the limitation directed to storing for at least 3 days is rendered obvious for the reasons set forth above.  It is further noted that Hu teaches assessing soluble klotho protein in human blood using ELISA to detect and quantify the soluble klotho protein, wherein the soluble klotho in human blood ranges from 239 to 1266 pg/ml in normal adults (VALUE OF MEASURING KLOTHO IN CKD, page 13), thus meeting the limitation of claim 1.
Regarding claim 3 and the limitation directed to storing the capillary blood for at least 7 days at room temperature or without freezing, it is noted, as discussed above regarding claim 1, the cited prior art teaches the same heparin preservative as disclosed in Applicant’s specification (paragraphs [0053]-[0054] and [0136]).  The fact that the cited prior art employs the same blood preservative as the instant application means that any and all results of using the same blood preservative, whether recognized at the time of publication or not, were inherently achieved by the reference method.  Products of identical chemical composition cannot have mutually exclusive properties; therefore, the same blood preservative, taught by Boisvert, would have the same preservative properties as currently claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, as set forth above regarding claim 1, Krleza teaches obtaining capillary blood comprises lancing the skin of the patient with a lancet and collecting the capillary blood in the container (Figure 5, page 344), thus meeting the limitation of claim 7.
Regarding claim 22, as set forth above regarding claim 1, Arnitz renders obvious obtaining capillary blood of less than 100 µl (claimed ranges overlap the prior art range) (paragraph [0025]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 24, it is noted that Boisvert teaches the blood preservative sodium-heparin, thus meeting the limitation of claim 24.
Regarding claim 25, as set forth above regarding claim 1, Boisvert teaches the blood plasma samples collected for quantifying klotho by ELISA were collected using sodium-heparin preservative.  However, Boisvert further teaches the plasma used for the PTH and FGF23 assays was collected using lithium-heparin-coated tubes (MATERIALS AND METHODS, Plasma and urine analysis, right column, page F354).  Thus, Boisvert has established that lithium-heparin is a known and suitable blood preservative, specifically blood samples collected for ELISA analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute lithium heparin as the blood preservative in the method of the prior art, in view of Boisvert.
 The person of ordinary skill in the art would have been motivated to use a well-known preservative, as taught by Boisvert, for the predictable result of providing preserved and anticoagulated blood samples for ELISA analysis.
The skilled artisan would have had a reasonable expectation of success in substituting the lithium heparin preservative, for the heparin preservative of the prior art because Boisvert has shown that blood samples are collected in lithium heparin for successful ELISA analysis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Boisvert, Krleza, Arnitz and Yamazaki, as applied to claims 1, 3, 7, 22, 24 and 25 above, and further in view of Sutton et al., (Targeted MS Quantitation of Klotho, a Protein Biomarker of Aging, ThermoScientific Power Point Presentation, 2007, retrieved from the internet; see PTO-892) (“Sutton”).
The teaching of Hu, in view of Boisvert, Krleza, Arnitz and Yamazaki is set forth above.
Regarding claim 5 and the limitation directed to further detecting the soluble Klotho protein using mass spectrometry, Multi-Analyte Profiling (xMAP), or a combination thereof, it is noted the combined prior art does not further teach the recited limitation.  However, Sutton is directed to developing robust and accurate assays for Klotho that improve upon the specificity of ELISA and Western blot assays.  Sutton teaches detecting and quantifying Klotho protein in plasma from human samples using triple quadrupole mass spectrometry (Overview).  Sutton teaches the mass spectrometry analysis has improved sensitivity (Conclusions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further quantifying the amount of soluble Klotho by mass spectrometry.
The person of ordinary skill in the art would have been motivated to modify the method of the combined prior art to include mass spectrometry analysis, as taught by Sutton, since doing so would provide additionally accuracy and validation of the quantity of Klotho present in the plasma samples, thus meeting the limitation of claim 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Sutton because these teachings are directed at analyzing/quantifying the presence of soluble Klotho in blood samples.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 3, 5, 7, 22, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15 of copending Application No. 16/769,800 (“US ‘800”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending US ‘800 is directed to a method of stabilizing Klotho protein in a human capillary blood sample.
Claim 1 of US ‘800 recites the following:
A method of stabilizing Klotho protein in a mammalian blood sample, the method comprising: 
obtaining capillary blood from a mammalian subject, the capillary blood containing an amount of soluble Klotho protein; 
and storing the capillary blood in a container for at least 24 hours at room temperature or without freezing, the container having a preservative or anti-coagulant disposed therein, the preservative or anti-coagulant being mixed with the capillary blood in the container, the preservative or anti-coagulant stabilizing the soluble Klotho protein for at least 24 hours at room temperature or without freezing, the preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA.


Claim 1 of US ‘800 does not further recite (1) obtaining between 10-1000 µl of capillary blood, (2) storing for at least 3 days, and (3) quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.
However, claim 8 of US ‘800 recites obtaining between 10-1000 µl capillary blood and claim 2 of US ‘800 recites storing for at least 3 days and claim 3 recites storing for at least 7 days.  Claim 6 of US ‘800 recites quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.
Thus, claims 2, 6 and 8 do render obvious a method of stabilizing Klotho protein by obtaining between 10-1000 µl of capillary blood, storing the blood sample for at least 3 days, and quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.  That is, US ‘800 teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method of stabilizing Klotho protein including by obtaining between 10-1000 µl of capillary blood, storing the blood sample for at least 3 days, and quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein, is within the scope of the teachings of US ‘800, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to obtain between 10-1000 µl of capillary blood, store the blood sample for at least 3 days, and quantify the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by US ‘800.

Claims 9 and 13 of US ‘800 likewise recite methods of diagnosing Klotho deficiency in a mammalian subject and treating Klotho deficiency in a mammalian subject wherein the methods, like claim 1, include: 
obtaining a fluid sample mixture selected from the group consisting of: mammalian serum, optionally in the form of capillary blood, mixed with a preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA, the mammalian serum having an amount of soluble Klotho protein; and mammalian serum, optionally in the form of capillary blood, the mammalian serum having an amount of soluble Klotho protein, the method further comprising mixing the mammalian serum with a preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA to form the mixture; storing the mixture for at least 24 hours at room temperature or without freezing, the preservative or anti-coagulant stabilizing the soluble Klotho protein for at least 24 hours at room temperature or without freezing; after the storing step, quantifying the amount of the soluble Klotho protein in the mixture.

Claims 9 and 13 of US ‘800 do not further recite (1) obtaining between 10-1000 µl of capillary blood, (2) storing for at least 3 days, and (3) quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.

However, claims 8, 10 and 15 of US ‘800 recite obtaining between 10-1000 µl capillary blood and claim 2 of US ‘800 recites storing for at least 3 days and claim 3 recites storing for at least 7 days.  Claims 6 and 11 of US ‘800 recites quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.
Thus, claims 2, 6, 8, 10 and 15 do render obvious obtaining between 10-1000 µl of capillary blood, storing the blood sample for at least 3 days, and quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.  That is, US ‘800 teaches the limitations required by the current claims and as all limitations are found in one reference it is held that obtaining between 10-1000 µl of capillary blood, storing the blood sample for at least 3 days, and quantifying the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein, is within the scope of the teachings of US ‘800, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to obtain between 10-1000 µl of capillary blood, store the blood sample for at least 3 days, and quantify the amount of the soluble klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by US ‘800.
Claim 3 of US ‘800 reads on instant claim 3.
Claim 5 of US ‘800 reads on instant claim 5.
Claim 7 of US ‘800 reads on instant claim 7.
Claim 8 of US ‘800 reads on instant claim 22.
Claim 1 of US ‘800 reads on instant claims 24 and 25.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments/Amendment
Rejections under 35 USC 103:
As an initial matter, as to Applicant’s remarks regarding amended claim 1, and the newly amended limitations, as discussed at Applicant’s remarks (pages 9-10), it is noted that the newly amended limitations are addressed under the new grounds of rejection as set forth above.

As to Applicant’s remarks that there is no evidence in the prior art that the amount of soluble Klotho protein in 10-1000 µl of capillary blood would be sufficient for immediate quantifying, or after at least 3 days of storage, as discussed at Applicant’s remarks (page 10), it is noted that Applicant’s remarks have been carefully considered, but are not found persuasive since the instant application at paragraph [0140] discloses that klotho protein levels from finger stick blood (10-1000 µl of capillary blood) are consistent with klotho protein levels measured from venous blood and the previously cited reference to Yamazaki evidences that 50 µl of venous blood sample were used to perform the ELISA analysis (2.8 ELISA procedure) disclosed by Hu, wherein Hu teaches the ELISA quantified soluble klotho in normal human blood ranging from 239 to 1266 pg/ml (VALUE OF MEASURING KLOTHO IN CKD, page 13).
It is additionally noted, in response to Applicant’s argument, Adema et al., evidences that α-Klotho is stable in blood (serum) samples (right column, first paragraph, page 1442; see PTO-892) and Pavik et al., (Clin J Am Soc Nephrol 7: 248-257, February, 2012; see PTO-892) further evidences that the stability of Klotho samples stored at 4°C were compared with freshly collected samples, and found no significant difference, thus indicating the stability of the Klotho protein without freezing (Analytical Methods, third paragraph, page 249).

As to Applicant’s remarks asserting that the prior art fails to teach or disclose that a preservative comprising one or more of heparin and lithium heparin would be effective at stabilizing the soluble Klotho protein for at least 3 days at room temperature or without freezing, as discussed at Applicant’s remarks (last full paragraph, page 10), it is noted that Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, it is noted the limitation regarding the presence of heparin or lithium heparin is addressed above under the new grounds of rejection.  Specifically, Boisvert teaches quantifying the presence of klotho protein in plasma samples, wherein the plasma samples are combined with sodium-heparin (MATERIALS AND METHODS, Plasma and urine analysis, first paragraph, page F354).  Thus, the prior art employs the same blood preservative as the instant application, therefore any and all results of using the same blood preservative, whether recognized at the time of publication or not, were inherently achieved by the reference method.  Products of identical chemical composition cannot have mutually exclusive properties; therefore, the same blood preservative, taught by Boisvert, would have the same preservative properties as currently claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As to Applicant’s remarks asserting the prior art would not provide a rational reason for one of ordinary skill in the art to have had reasonable expectation of success in modifying/combining the prior art references to achieve the invention recited in claim 1, as currently amended, as discussed at Applicant’s remarks (last paragraph, page 10 to first paragraph, page 11), it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
In response, as initially discussed, the newly amended limitations are addressed under the new grounds of rejection as set forth above, and providing reasons that one of ordinary skill in the art would have a reasonable expectation of success for obtaining 10-1000 µl of capillary blood from a human subject in a container having heparin or lithium heparin, wherein the blood contains an amount of soluble klotho protein; storing the capillary blood for at least 3 days at room temperature or without freezing, and thereafter quantifying the amount of the soluble klotho protein using an ELISA analysis.
Conclusion
	No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633